PELHAM, P. J.
(1) The indictment upon which the defendant was tried and convicted contains but one count, and is drawn to charge grand larceny under the section of the Code defining that offense (Code, § 7324). *317It charges that the pistol stolen was the property of one G. A. Mattison, and that it was stolen by the defendant from a warehouse of the “Ashland Oil Mill & Fertilize Company, a corporation.”
It was shown without conflict in the evidence that the Ashland Oil Mill & Fertilizer Company had one warehouse used for storing seed, called the seed warehouse, and another for storing meal and hulls; that near by was yet another building under separate roof having two rooms connected by a door, one of the rooms being used as an office, and the connecting room used for storing minor supplies for the mill, such as ribs for the gin, packing ropes, belting, and other supplies and articles for repair and keeping up the machinery connected with the plant. The pistol was stolen from a desk in the room in this building used as an office. The room in the building connected by a door with the office, used for storing supplies, etc., was a warehouse within the meaning of the statute, and the office under the same roof connected directly with it by a door which opened into it was a part of the warehouse.—Andrews v. State, 123 Ala. 42, 26 South. 522.
(2) The statement of the name of the fertilizer company as “Fertilize Company” in the indictment is shown on its face to be a clerical error that is self-correcting.—Holland v. State, 11 Ala. App. 134, 66 South. 126, and authorities there cited.
The motion of the defendant to exclude from the jury all the evidence of the pistol having been taken from the office, because Qí lr supposed variance between the allegata and prq’bata, was propeidy denied. The court’s refusal to givg the general charge requested by the defendant for ihe same reason was also free from error.
We find xio error in the record.
Affirmed.